Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142546(45)                                                                                            Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  LUWANNA HARRINGTON,                                                                                       Brian K. Zahra,
          Plaintiff-Appellee,                                                                                          Justices

  v                                                                  SC: 142546
                                                                     COA: 294365
  REGINA SIMPSON,                                                    Wayne CC: 08-123881-NS
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 24, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        MARKMAN, J., would grant the motion for reconsideration and, on reconsideration,
  would hold this case in abeyance for Hoffner v Lanctoe (Docket No. 142267, lv gtd
  4/22/11), for the reasons set forth in his dissenting statement in this case, 489 Mich 964
  (2011).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         h0829                                                                  Clerk